REINHARDT, Circuit Judge,
dissenting.
The Petroleum Marketing Practices Act allowed Chevron, upon learning of grounds for termination, 120 days to issue a termination notice. 15 U.S.C. § 2802(b)(2)(A)(i). Although Chevron possessed the right to terminate its lease with Nahabet, instead it provided him with a chance to cure his material breach in its Notice of Termination. Once given this opportunity, Nahabet could have cured his breach with “books and records,” and not only with the Z reports required by Chevron’s original Dealer Agreement. Nahabet did in fact provide his “books and records” to Chevron, albeit prior to receipt of the notice. Accordingly, there exists an unresolved factual issue as to whether Chevron could have conducted an adequate audit with the materials Nahabet furnished it: an issue that precludes summary judgment. I would therefore hold that the district court erred in granting summary judgment to Chevron. Accordingly, I respectfully dissent.